Exhibit 10
FIRST AMENDMENT
TO
PURCHASE AGREEMENT
     This First Amendment to Purchase Agreement (this “Amendment”), dated as of
March 12, 2009, is by and among (i) The Mirage Casino-Hotel, a Nevada
corporation (the “Seller”), (ii) Treasure Island Corp., a Nevada corporation
(the “Company”), and (iii) Ruffin Acquisition, LLC, a Nevada limited liability
company (the “Purchaser”). This Amendment amends that certain Purchase Agreement
dated as of December 13, 2008, by and among the Seller, the Company and the
Purchaser (the “Purchase Agreement”).
RECITALS
          WHEREAS, the parties to the Purchase Agreement desire to amend the
Purchase Agreement with respect to the matters set forth herein in accordance
with Section 11.8 thereof.
AGREEMENT
     NOW THEREFORE, in consideration of the foregoing recitals and the
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
          1. Defined Terms. Unless otherwise defined in this Amendment, all
capitalized terms used herein shall have the meanings assigned to such terms in
the Purchase Agreement.
          2. Amendment to Exhibit A-1. Exhibit A-1 to the Purchase Agreement is
hereby amended and replaced in its entirety with the form attached hereto as
Exhibit A-1.
          3. Amendment to Exhibit A-2. Exhibit A-2 to the Purchase Agreement is
hereby amended and replaced in its entirety with the form attached hereto as
Exhibit A-2.
          4. Adjustment to Final Purchase Price. The parties agree that if the
“Reduction” (as such term is defined in the Seller Notes as amended by this
Amendment) occurs, then such Reduction shall be treated as a reduction of
purchase price, and, in addition to all adjustments provided for in the Purchase
Agreement (including without limitation under Sections 3.5 and 3.6), the Final
Purchase Price shall be reduced by Twenty Million Dollars ($20,000,000).
          5. Efficacy. Except as specifically provided herein, this Amendment
does not in any way waive, amend, modify, affect or impair the terms and
conditions of the Purchase Agreement, and all terms and conditions of the
Purchase Agreement are hereby ratified and confirmed and shall remain in full
force and effect unless otherwise specifically amended, waived, modified or
changed pursuant to the terms and conditions of this Amendment. This Amendment
shall become effective upon its execution, which may occur in one or more
counterparts in accordance with Paragraph 6 hereof.
          6. Counterparts; Facsimile Signatures. This Amendment may be executed
in counterparts, each of which will be considered an original and all of which
together will constitute one and the same agreement. The parties hereto agree
and acknowledge that delivery of a signature by facsimile shall constitute
execution by such signatory.
          7. Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of Nevada, regardless of the
laws that might otherwise govern under the applicable principles of conflicts of
laws.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
to Purchase Agreement as of the date first above written.

            THE MIRAGE CASINO-HOTEL,
a Nevada corporation
      By:   /s/ John M. McManus         Name:   John M. McManus        Title:  
Assistant Secretary        TREASURE ISLAND CORP.,
a Nevada corporation
      By:   /s/ John M. McManus         Name:   John M. McManus        Title:  
Assistant Secretary        RUFFIN ACQUISITION, LLC,
a Nevada limited liability company
      By:   /s/ Phillip G. Ruffin         Name:   Phillip G. Ruffin       
Title:   Manager     

 